Exhibit 10.1

‌

VOTING AGREEMENT

﻿

This Voting Agreement (this “Agreement”), dated as of October 1, 2018, is
entered into by and among Peak Resorts, Inc., a Missouri corporation (the
“Company”), and the shareholders listed on the signature pages hereto (each, a
“Shareholder” and collectively, the “Shareholders”). Company and the
Shareholders are each sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

﻿

WHEREAS, concurrently with or following the execution of this Agreement, the
Company and Snow Time, Inc., a Delaware corporation (the “Target”), have
entered, or will enter, into a Stock Purchase Agreement (as the same may be
amended from time to time, the “Purchase Agreement”), providing for, among other
things, the acquisition of the outstanding capital stock of Target (the
“Acquisition”) pursuant to the terms and conditions of the Purchase Agreement,
including issuing shares of the Company’s common stock, par value $0.01 per
share (the “Common Stock”), in order to fund a portion of the purchase price;

﻿

WHEREAS, in connection with the Acquisition, the Company has received a
commitment for a two-year senior secured term loan facility (the “Term Loan”)
from Cap 1 LLC (“Cap 1”) in the amount of $50.0 million intended to fund a
portion of the purchase price to be paid in cash pursuant to the Purchase
Agreement and following the execution of this Agreement will enter into various
financing agreements with Cap 1 relating to the Term Loan (as the same may be
amended from time to time, the “Financing Agreements”);

﻿

WHEREAS, as a condition to providing the Term Loan, the Company will be required
to exercise its existing option to require Cap 1 to purchase an additional
20,000 shares of the Company’s Series A Cumulative Convertible Preferred Stock
(the “Series A Preferred Stock”) and warrants to purchase up to 2,026,500
additional shares of the Company’s Common Stock at exercise prices ranging from
$6.50 per share to $9.00 per share, such warrants to expire 12 years from the
date of issuance (the “Cap 1 Option Warrants”), as provided pursuant to the
terms of the Securities Purchase Agreement between the Company and Cap 1, dated
as of August 22, 2016 (the “Cap 1 Agreement”);

﻿

WHEREAS, as consideration for the Term Loan, and in lieu of fees, upon funding
the Term Loan, the Company has also agreed to issue Cap 1 an additional warrant
to purchase up to 1,750,000 shares of the Company’s Common Stock at $10.00 per
share, which shall be immediately exercisable and expire ten years from the date
of issuance (the “Financing Warrant”);

﻿

WHEREAS, upon exercise of the one-year extension of the Term Loan by the
Company, the Company will be required to issue Cap 1 an additional warrant to
purchase up to 666,667 shares of the Company’s Common Stock at $7.50 per share,
which shall be immediately exercisable and expire ten years from the date of
issuance (the “Extension Warrant”);

﻿

WHEREAS, following the closing of the Acquisition, and assuming consummation of
the Term Loan financing and issuance of the new shares of Series A Preferred
Stock, Cap 1 Option Warrants and Financing Warrant, Cap 1 and its affiliates
will be the beneficial owners of approximately 54% of the Company’s Common
Stock, assuming full conversion of the Series A Preferred Stock and full
exercise of all warrants held by Cap 1 (except for the Extension Warrant);

﻿

WHEREAS, applicable Nasdaq Listing Rules require the Company to obtain
shareholder approval of the issuance of securities in connection with the
Acquisition if the potential issuance is equal to 20% or more of the number of
shares of Common Stock or voting power outstanding;

﻿

WHEREAS, the issuance of the new shares of Series A Preferred Stock, Cap 1
Option Warrants, Financing Warrant and Extension Warrant will equal
approximately 49% of the Company’s current voting power upon issuance and full
conversion and exercise;  

﻿

WHEREAS, the Company has described the material terms of the Purchase Agreement,
the Term Loan and the transactions contemplated thereunder on the Company’s
Current Report on Form 8-K filed with the Securities and Exchange Commission on
September 24, 2018;

﻿

WHEREAS, in order to induce Company to enter into the Purchase Agreement and
Financing Agreements, Shareholders are willing to make certain representations,
warranties, covenants, and agreements as set forth in this Agreement with
respect to the shares of Common Stock and shares of Series A Preferred Stock of
the Company beneficially owned as determined in accordance with Rule 13d-3 under
the Securities Exchange Act of 1934, as amended, (the “Exchange



--------------------------------------------------------------------------------

 

 

Act”) by Shareholders and set forth on Schedule A attached hereto (the “Original
Shares” and, together with any additional shares of Company Common Stock that
become subject to this Agreement pursuant to Section 4 hereof, collectively the
“Shares”); and

﻿

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, and agreements set forth below and for
other good and valuable consideration, the receipt, sufficiency, and adequacy of
which are hereby acknowledged, the Parties hereto, intending to be legally
bound, do hereby agree as follows:

﻿

1.



‌Representations of Shareholder.

 

    Each Shareholder represents and warrants to Company and to the other
Shareholders that:

 

(a) Ownership of Shares. Shareholder: (i) is the Beneficial Owner of all of the
Original Shares free and clear of all liens and limitations, other than those
created by this Agreement; and (ii) has the sole voting power over all of the
Original Shares.

﻿

(b) Disclosure of All Shares Owned. Shareholder does not Beneficially Own any
shares of the Company’s capital stock other than: (i) the Original Shares; and
(ii) any options, warrants, or other rights to acquire any additional shares of
the Company’s capital stock or any security exercisable for or convertible into
shares of the Company’s capital stock, set forth on Schedule A (collectively,
“Options”).

 

(c) Power and Authority; Binding Agreement. Shareholder has full power and
authority and legal capacity to enter into, execute, and deliver this Agreement
and to perform fully Shareholder’s obligations hereunder. This Agreement has
been duly and validly executed and delivered by Shareholder and constitutes the
legal, valid, and binding obligation of Shareholder, enforceable against
Shareholder in accordance with its terms.

﻿

(d) No Conflict. None of the execution and delivery of this Agreement by
Shareholder, the consummation by Shareholder of the transactions contemplated
hereby, or compliance by Shareholder with any of the provisions hereof will
conflict with or result in a breach, or constitute a default (with or without
notice of lapse of time or both) under any provision of, any trust agreement,
loan or credit agreement, note, bond, mortgage, indenture, lease, or other
agreement, instrument or law applicable to Shareholder or to Shareholder’s
property or assets.

﻿

(e) No Consents. No consent, approval, or authorization of, or registration,
declaration, or filing with, any governmental entity or any other person or
entity on the part of Shareholder is required in connection with the valid
execution and delivery of this Agreement. No consent of Shareholder’s spouse is
necessary under any “community property” or other laws in order for Shareholder
to enter into and perform its obligations under this Agreement.

﻿

(f) No Litigation. There is no action, suit, investigation, or proceeding
(whether judicial, arbitral, administrative, or other) (each an “Action”)
pending against, or, to the knowledge of Shareholder, threatened against or
affecting, Shareholder that could reasonably be expected to materially impair or
materially adversely affect the ability of Shareholder to perform Shareholder’s
obligations hereunder or to consummate the transactions contemplated by this
Agreement on a timely basis.

 

2.



Agreement to Vote Shares; Irrevocable Proxy.

 

(a) Agreement to Vote and Approve. Shareholder agrees during the term of this
Agreement, at any annual or special meeting of the Company called with respect
to the following matters, and at every adjournment or postponement thereof, and
on every action or approval by written consent or consents of the Company
Shareholders with respect to any of the following matters, to vote or cause the
holder of record to vote the Shares: (i) in favor of (1) the issuance of the
20,000 shares of Series A Preferred Stock, Cap 1 Option Warrants, Financing
Warrant, Extension Warrant and Common Stock upon conversion of the Series A
Preferred Stock and exercise of the Cap 1 Option Warrants, Financing Warrant and
Extension Warrant pursuant to the terms of the Term Loan and Financing
Agreements (the “Nasdaq Proposal”); and (2) any proposal to adjourn or postpone
such meeting of Shareholders of the Company to a later date if there are not
sufficient votes to approve the Nasdaq Proposal; and (ii) against (1) any
action, proposal, transaction, or agreement that could reasonably be expected to
impede, interfere with, delay, discourage, adversely affect, or inhibit the
Nasdaq Proposal, (2) any action, proposal, transaction, or agreement which could
reasonably be expected to result in a breach of any covenant, representation or
warranty, or any other obligation or agreement of the Company under the Purchase
Agreement, the Financing Agreements or of Shareholder under this Agreement, and
(3) any action, proposal, transaction, or agreement that could reasonably be



Page | 2

--------------------------------------------------------------------------------

 

 

expected to impede, interfere with, delay, discourage, adversely affect, or
inhibit the timely consummation of the Acquisition or the fulfillment of
Company’s conditions under the Purchase Agreement or the Financing Agreements.

 

(b) Irrevocable Proxy. Each Shareholder hereby appoints Company and any designee
of Company, and each of them individually, until the Expiration Time (at which
time this proxy shall automatically be revoked), its proxies and
attorneys-in-fact, with full power of substitution and resubstitution, to vote
or act by written consent during the term of this Agreement with respect to the
Shares in accordance with Section 2(a). This proxy and power of attorney is
given to secure the performance of the duties of each Shareholder under this
Agreement. Each Shareholder shall take such further action or execute such other
instruments as may be necessary to effectuate the intent of this proxy. This
proxy and power of attorney granted by each Shareholder shall be irrevocable
during the term of this Agreement, shall be deemed to be coupled with an
interest sufficient in law to support an irrevocable proxy, and shall revoke any
and all prior proxies granted by Shareholder with respect to the Shares. The
power of attorney granted by each Shareholder herein is a durable power of
attorney and shall survive the bankruptcy, death, or incapacity of a
Shareholder. The proxy and power of attorney granted hereunder shall terminate
upon the termination of this Agreement.

 

3.



Transfer and Encumbrance. Shareholder agrees that during the term of this
Agreement, Shareholder will not, directly or indirectly, transfer, sell, offer,
exchange, assign, pledge, or convey any legal or beneficial ownership (as
determined in accordance with Rule 13d-3 under the Exchange Act) interest in or
otherwise dispose of (by merger (including by conversion into securities or
other consideration), by tendering into any tender or exchange offer, by
testamentary disposition, by operation of law, or otherwise), or encumber
(“Transfer”) any of the Shares or enter into any contract, option, or other
agreement with respect to, or consent to, a Transfer of, any of the Shares or
Shareholder’s voting or economic interest therein unless, as a precondition to
such Transfer, the transferee agrees in a writing, reasonably satisfactory in
form and substance to Company, to be bound by all of the terms of this
Agreement. Any attempted Transfer of Shares or any interest therein in violation
of this Section 3 shall be null and void.

﻿

4.



Additional Shares. Shareholder agrees that all shares of Company Common Stock
that Shareholder purchases, acquires the right to vote, or otherwise acquires
Beneficial Ownership of after the execution of this Agreement and prior to the
Expiration Time shall be subject to the terms and conditions of this Agreement
and shall constitute Shares for all purposes of this Agreement. In the event of
any stock split, stock dividend, merger, reorganization, recapitalization,
reclassification, combination, exchange of shares, or the like of the capital
stock of the Company affecting the Shares, the terms of this Agreement shall
apply to the resulting securities and such resulting securities shall be deemed
to be “Shares” for all purposes of this Agreement.

﻿

5.



Termination. This Agreement shall terminate upon the earliest to occur of (the
“Expiration Time”): (a) the date on which the Purchase Agreement is terminated
in accordance with its terms; (b) December 1, 2018; and (c) the termination of
this Agreement by mutual written consent of the Parties. Nothing in this Section
5 shall relieve or otherwise limit the liability of any Party for any
intentional breach of this Agreement prior to such termination.

﻿

6.



No Agreement as Director or Officer. The Shareholders make no agreement or
understanding in this Agreement in a Shareholder’s capacity as a director or
officer of the Company or any of its subsidiaries (if a Shareholder holds such
office), and nothing in this Agreement: (a) will limit or affect any actions or
omissions taken by a Shareholder in such Shareholder’s capacity as such a
director or officer, including in exercising rights under the Purchase Agreement
or Financing Agreements, and no such actions or omissions shall be deemed a
breach of this Agreement; or (b) will be construed to prohibit, limit, or
restrict a Shareholder from exercising such Shareholder’s fiduciary duties as an
officer or director to the Company or its shareholders.

﻿

7.



Stop Transfer Instructions.  At all times commencing with the execution and
delivery of this Agreement and continuing until the Expiration Time, in
furtherance of this Agreement, Shareholder hereby authorizes the Company or its
counsel to notify the Company’s transfer agent that there is a stop transfer
order with respect to all of the Shares (and that this Agreement places limits
on the voting and transfer of the Shares), subject to the provisions hereof and
provided that any such stop transfer order and notice will immediately be
withdrawn and terminated by the Company following the Expiration Time.

﻿

8.



Specific Performance. Each Party hereto acknowledges that it will be impossible
to measure in money the damage to the other Party if a Party hereto fails to
comply with any of the obligations imposed by this Agreement, that every such
obligation is material and that, in the event of any such failure, the other
Party will not have an adequate remedy at law or damages. Accordingly, each
Party hereto agrees that injunctive relief or other equitable remedy, in
addition to remedies at law or damages, is the appropriate remedy for any such
failure and will not oppose the seeking of such relief on the basis that the
other Party has an adequate remedy at law. Each Party hereto agrees that it will
not seek, and agrees to waive any



Page | 3

--------------------------------------------------------------------------------

 

 

requirement for, the securing or posting of a bond in connection with the other
Party’s seeking or obtaining such equitable relief.

﻿

9.



Miscellaneous.

 

(a) Further Assurances. Each Shareholder agrees, from time to time, at the
reasonable request of Company and/or the other Shareholders and without further
consideration, to execute and deliver such additional documents and take all
such further action as may be reasonably required to consummate and make
effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement.

﻿

(b) Entire Agreement. This Agreement supersedes all prior agreements, written or
oral, between the Parties hereto with respect to the subject matter hereof and
contains the entire agreement between the Parties with respect to the subject
matter hereof. This Agreement may not be amended or supplemented, and no
provisions hereof may be modified or waived, except by an instrument in writing
signed by both of the Parties hereto. No waiver of any provisions hereof by
either Party shall be deemed a waiver of any other provisions hereof by such
Party, nor shall any such waiver be deemed a continuing waiver of any provision
hereof by such Party.

﻿

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any choice or conflict of law provision or rule (whether of the State
of New York or any other jurisdiction).

﻿

(a) Submission to Jurisdiction. ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR BASED UPON THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA
OR THE COURTS OF THE STATE OF NEW YORK IN EACH CASE LOCATED IN THE CITY OF NEW
YORK AND COUNTY OF MANHATTAN, AND EACH PARTY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING.
SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S
ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT,
ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY
AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(b) Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION,
(B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9(e).

 

(c) Severability. If any term or provision of this Agreement is invalid,
illegal, or unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal, or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

﻿

(d) Counterparts. This Agreement may be executed in one or more counterparts and
delivered via facsimile, e-mail or other means of electronic transmission, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same original instrument.

﻿



Page | 4

--------------------------------------------------------------------------------

 

 

(e) Section Headings. All section headings herein are for convenience of
reference only and are not part of this Agreement, and no construction or
reference shall be derived therefrom.

﻿

(f) Assignment. Neither Party to this Agreement may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
Party hereto. Subject to the preceding sentence, this Agreement will be binding
upon, inure to the benefit of and be enforceable by the Parties and their
respective heirs, legatees, devisees, executors, personal representatives and
permitted successors and assigns. Any assignment contrary to the provisions of
this Section 9(i) shall be null and void.

﻿

(g) No Third-Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to or shall confer upon any person or entity other than the Parties
and their respective successors and permitted assigns any legal or equitable
right, benefit, or remedy of any nature under or by reason of this Agreement.

﻿

[Intentionally Blank; Signature Pages Follow]

﻿

﻿

﻿

﻿

 

Page | 5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this Voting
Agreement as of the date first written above.

 

﻿

 

 

 

 

 

 

COMPANY:

 

PEAK RESORTS, INC.

 

 

 

By: ___________________________

Name: Timothy D. Boyd

Title: President and CEO

 

﻿





 

--------------------------------------------------------------------------------

 

 



﻿

 

 

 

 

﻿

SHAREHOLDER:

 

 

 

﻿

By: ___________________________________

Name:

Title:

 

 

﻿



 

--------------------------------------------------------------------------------